Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendment filed 3/29/2021 has been entered.  Claim 19 was cancelled.  Claims 1, 4, 7-18 and 20-23 are pending.

The terminal disclaimer approved 3/30/2021 has obviated the double patenting rejection.  Claims 1, 4, 7-18 and 20-23 are allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art Katz et al. (US 5,028,435) teach a transdermal system with a matrix comprising microporous particles.  The present invention is novel because the matrix comprises 65-93% polymers of acrylic or acrylate and 2-15% microporous polymers selected from monomers comprising lauryl methacrylate and glycol dimethacrylate and 5-20% nicotine.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4, 7-18 and 20-23 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617




/JOHANN R RICHTER/         Supervisory Patent Examiner, Art Unit 1617